Citation Nr: 1545847	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for post-operative residuals of herniated nucleus pulpous at L5-S1.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to payment or reimbursement for private medical services the Veteran received at Adams Place in Murfreesboro, Tennessee beginning January 22, 2015, is the subject of a separate decision by the Board of Veterans' Appeals.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1.

While the claim was before the Board previously, it was determined that the issue of entitlement to TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue along with the claim for an increased rating was remanded for additional development in January 2013.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected post-operative residuals of herniated nucleus pulpous at L5-S1.  It is currently assigned a 40 percent rating.  

As historical background, the record shows that the 40 percent rating was assigned, effective February 10, 1988, by a May 1989 rating decision under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1988).  At that time, under Diagnostic Code 5293, a 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  

The Veteran's current claim for an increased rating was received in June 2008.  In the intervening years since the Veteran's initial assignment of a 40 percent rating in May 1989, that portion of the Rating Schedule that pertains to evaluations of the disabilities of the spine has been amended on multiple occasions.  Under the current criteria effective September 26, 2003, intervertebral disc syndrome is to be rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula) or based on incapacitating episodes, whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

In the most recent supplemental statement of the case (SSOC) issued in May 2014, the RO notes that it is more favorable to continue rating the Veteran under the historical Diagnostic Code 5293 than it is to rate him under the current General Rating Formula or based on incapacitating episodes.  Specifically, the May 2014 SSOC explains that the Veteran's disability is comprised of "orthopedic and neurological manifestations," and that the orthopedic manifestations would warrant a 10 percent rating under the new rating schedule criteria.  The neurological manifestation of bilateral lower extremity radiculopathy would warrant a 10 percent rating for each lower extremity, and when combined with the 10 percent rating for the orthopedic manifestations, that would result in a 30 percent combined rating, which is less than his currently assigned 40 percent rating.  

Subsequent to the May 2014 SSOC, however, the Veteran has submitted additional evidence indicating that his service-connected disability may have worsened since the most recent VA examination completed in May 2013.  In particular, a review of the May 2013 VA examination report shows that at that time, other than radiculopathy in his lower extremities, the Veteran was not shown to have any other neurologic abnormalities or findings related to his thoracolumbar condition (such as bowel or bladder problems/pathologic reflexes).  Since then, the Veteran has submitted March 2015 and June 2015 medication review notes from the VA Medical Center (VAMC) in Murfreesboro, Tennessee, which show he has been prescribed diaper underwear.  The reason for this prescription is not clear, however.  For example, November 2014 private treatment records from Mid-State Neurosurgery PC show that the Veteran complained of bladder incontinence.  However, in the associated consultation report drafted by his physician, it reads, "In general, [the Veteran] does not have any bowel or bladder dysfunction."  In light of this conflicting evidence, the Board finds that a VA examination for a medical opinion is necessary to determine whether the Veteran has any neurological disorders other than radiculopathy of the lower extremities, which are associated with his service-connected disability.

Moreover, the record reflects that since the May 2013 VA examination, the Veteran has undergone an additional surgical procedure.  While on remand development should be undertaken to ensure that updated and complete treatment records are obtained from all pertinent VA and private sources.  In this regard, the Boards notes that the Veteran has submitted a copy of a private operative report (Mid-State Neurosurgery PC) showing that in January 2015, he underwent a decompressive lumbar laminectomy, medial facetectomy, and foraminotomy of the L4-5 and L5-S1 with microdissection and fluoroscopy.  He has also submitted partial records from a private facility, Adams Place, which shows that after his January 2015 elective surgery, he was admitted to that facility for rehabilitation and to address functional deficits.  On remand, complete records from Adams Place and of the treatment leading up to the January 2015 elective surgery should be obtained and associated with the record.  Updated records from the VAMC in Murfreesboro, Tennessee, and any other pertinent private sources should also be obtained.

Regarding the Veteran's claim of entitlement to TDIU, this matter is inextricably intertwined with the appeal seeking an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, in July 2015, the Veteran submitted additional evidence in the form of variously dated treatment records to support his claim.  In October 2015, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) for only those treatment records dated November 11, 2014, from Mid-State Neurosurgery PC.  See 38 C.F.R. § 20.1304(c) (2015).  As the Board is again remanding the matters on appeal, the AOJ will have an opportunity to review the other treatment records for which the representative did not submit a waiver. 

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected post-operative residuals of herniated nucleus pulpous at L5-S1, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, to include from Mid-State Neurosurgery PC (Dr. G.H.L.) and Adams Place.  

2. 	Secure for the claims file updated (from April 2014) complete clinical records of any VA evaluation or treatment the Veteran has received for or related to his service-connected post-operative residuals of herniated nucleus pulpous at L5-S1.

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	After the foregoing development has been completed, the Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected post-operative residuals of herniated nucleus pulpous at L5-S1, to include any associated neurological manifestations (such as radiculopathy and/or bowel and bladder problems).  The Veteran's claims file (and this decision) must be reviewed by the examiner in conjunction with the examination.  

In accordance with the latest worksheets for rating spinal disabilities and associated neurological abnormalities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any post-operative residuals of herniated nucleus pulpous at L5-S1.  If any bowel and/or bladder problems are found, the examiner must opine whether it is at least as likely as not related to the post-operative residuals of herniated nucleus pulpous at L5-S1.  If any bowel and/or bladder problems are not found, the examiner must explain the notations in the Veteran's VA treatment records indicating that he has been prescribed diaper underwear.

The examiner should explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.

5. 	After all development requested above has been completed, review the file (to specifically include an initial review of the evidence submitted in July 2015 without a waiver) and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims of entitlement to an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1, and entitlement to TDIU.  If either of those issues remains denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

